Per Curiam :
The only question which arises upon this appeal relates to the good faith of the appellants. Did they act in good faith when, on July 29, .1896, they adopted the resolution abolishing the position of tinsmith in the department and declaring that after the ensuing first of August, all work formerly performed by the discharged tinsmiths should be done by prisoners in the Kings County Penitentiary ? If they thus abolished the relator’s position from motives of economy, he has no grievance which the courts are called upon to redress. (People ex rel. Corrigan v. The Mayor, 149 N. Y. 215, 225; People ex rel. McCanna v. Commissioners, 1 App. Div. 3 ; People ex rel. Reynolds v. Squier, 10 id. 416; People ex rel. Traphagen v. King, 13 id. 400.)
*200We are of the opinion that the evidence before us in this record -is not sufficient to maintain the finding of the jury to the éffect that ' the commissioners of charities and corrections acted in bad faith in this matter. It.appears that since the relator was discharged, all the tinsmith’s work done in the department has been performed-by inmates of the public institutions, whose labor costs the city no thing,, with tile exception, of a little work, representing an expenditure of between seventeen and eighteen dollars, which was merely incidental to- contracts for roofing arid putting up skylights; At the time of the trial, the saving which had already been effected "amounted to several hundreds-of dollars, so.that the -change was. clearly in the direction of economy. The, suggestion in the relator’s testimony that Commissioner Sirnis on one occasion manifested personal hostility toward him is denied hy Mr. Simisp and so far as the other commissioners are' concerned, who- constituted the majority, there is not a scintilla of. evidence that they entertained" toward him the. slightest ill-will. The presumption is that -these public officers did. , tlieir duty, and' on the" proof before the jury that presumption should have prevailed.
The order ajipealed from must he. reversed and a new trial must be granted upon the issues Under the alternative writ of mandamus;'
: AH" concurred,, except- Goodrich, P. J., not sitting.
■ Order appealed ..from reversed" and "new trial granted upon the issues under alternative writ of mandamus,, costs to abide the event.